DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 15-24, 27 and 29, in the reply filed on 04/25/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-26, 28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
The Examiner notes that the Applicant’s response to the species election is non-responsive. This is because claims were elected, rather than species of the invention. For example, rather than electing claims 16-17, a complete response would have been the election of either a bilayer structure or a monolayer structure. An election of a specific pharmaceutical drug would have been a fibrinolytic agent or alteplasum, as recited in claims 20 and 21. An election of a specific disease would have been a cardiovascular disease, myocardial infarction or acne as recited in claims 22-24.
In the interest of compact prosecution, the claims are examined on the merits, as presented below. However, in the future, the Examiner requests specific elections for complete responses to the Restriction Requirement.

Claim Rejections - 35 USC § 101 – 
Nonstatutory Subject Matter, Use Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite use of a vesicle in a method of monitoring or diagnosis, without setting forth any steps involved in the process. 
The claims recite an improper definition of a process, and is not a proper process claim under 35 U.S.C. 101. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See MPEP 2173.05(q), which discusses the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim Rejections - 35 USC § 112 – 
Indefiniteness, Lack of Antecedent Basis, Use Claims, 
Trademarks in the Claims 
and Broad Limitations followed by Narrow Limitations 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-21, 23, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding lack of antecedent basis, claim 18 recites the limitation "said bilayer structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Further, regarding lack of antecedent basis, claim 21 recites the limitation "said pharmaceutically active agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The Applicant is encouraged to depend claim 18 from claim 16.
The Applicant is encouraged to remove “pharmaceutically active agent" from claim 21.

Regarding broad to narrow limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 20 recites the broad recitations “angiotensin converting enzyme inhibitor; angiotensin receptor blocker; and, calcium channel blocker”, and the claim also recites “(ACE); (ARB); and (CCB)” which are the narrower statements of the range/limitation. 
Similarly, claim 23 recites the broad recitations “acute coronary syndrome; and, cerebrovascular accident”, and the claim also recites “(ACS); and (CVA)” which are the narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is encouraged to remove the parentheses from the claims, at each instance.

Regarding trademarks, claim 21 contains the trademark/trade name NovoSeven.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a recombinant coagulation factor and, accordingly, the identification/description is indefinite.
The Applicant is encouraged to remove the trademark/trade name from the claim.

Regarding “use”, claims 27 and 29 recite use of a vesicle in a method of monitoring or diagnosis, without setting forth any steps involved in the process. This raises the issue of indefiniteness because the claims merely recite a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2143.02 and 2173.05(q).
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See MPEP 2173.05(q), which discusses the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al (WO 2012/119781 A2).
Saxer taught vesicles (monolayer or bilayer) [claim 13] formed from the lipid Pad-PC-Pad (see the compound of Example 1.1, at page 64), which is 
    PNG
    media_image1.png
    98
    444
    media_image1.png
    Greyscale
. 
Saxer’s compound initially appears to differ from the instantly claimed 1,3-diheptadecanamidopropan-2-yl(2-(trimethylammonio)ethyl)phosphate, in that the instant compound contains 17 carbon atoms at the alkyl chains, whereas Saxer’s Pad-PC-Pad contains 16 carbons at the alkyl chains. However, Saxer allows for C17 (see the box on page 57, especially at 1g), such that Saxer’s disclosure actually reads on the claimed compound.
When chemical compounds have “very close” structural similarities and similar utilities, without more, a prima facie case may be made. Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. See MPEP 2144.08 4c and 2144.09 I.
Claim 15 is rendered prima facie obvious over the teachings of Saxer, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., vesicle comprising 1,3-diheptadecanamidopropan-2-yl(2-(trimethylammonio)ethyl)phosphate) were known in the prior art (e.g., Saxer taught Pad-PC-Pad, with an allowance for C17 at the R-chains), and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. The combination yielded nothing more than predictable results (e.g., a vesicle comprised of 1,3-diheptadecanamidopropan-2-yl(2-(trimethylammonio)ethyl)phosphate) to one of ordinary skill in the art. MPEP 2143A.
Additionally, claim 15 recites the transitional phrase “essentially consisting of”. Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed invention actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. In the instant case, no such clear indication is seen. See MPEP 2111.03 and 2163 II.A.1.
Saxer reads on claims 15-17.
Claim 18 is rendered prima facie obvious because Saxer taught vesicles made by interdigitation fusion (reads on an interdigitated phase) [claim 19]. 
The Examiner notes that the instant claim 18 limitation of forming the interdigitated phase of the bilayer structure within a temperature range of 41 to 46 º C, is a product-by-process limitation. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, Saxer’s vesicle reads on the claimed vesicle. As such, the patentability of the instant vesicle does not depend on its method of production, and the Applicant’s limitation regarding the process of preparing the interdigitated phase of the bilayer structure is not patentable, in view of Saxer. MPEP 2113.
Claims 19-24 are rendered prima facie obvious because Saxer taught a fibrinolytic agent [claims 9-10]; alteplasum [claim 11]; myocardial infarction [claim 33] and acne [claim 23].
Claims 27 and 29 are rendered prima facie obvious because Saxer taught monitoring or diagnostic methods [claim 29].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612